Smith, Judge.
This is an appeal from the grant of a motion to set aside a judgment and open a default leaving the case pending below. There is no certificate for immediate review from the trial judge nor compliance with Section 1 of the Act of 1975 (Ga. L. 1975, pp. 757, 758; Code Ann. § 6-701 (a) 2) requiring a petition to the appellate court for allowance of the appeal and the appeal, being thus premature, is dismissed.

Appeal dismissed.


Deen, P. J., and Webb, J., concur.

Glenn Howell, for appellant.
Rees R. Smith, for appellee.